TO:   THE CLERK OF THE FIRST COURT OF APPEALS FOR THE
                                  1ST SUPREME JUDICIAL DISTRICT OF TEXAS
                                  (Criminal Appeal)
                                                                                    FILED IN
                                                                             1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             2/23/2015 3:49:49 PM
Cause No:    11-DCR-058778                          FROM THE 240TH JUDICIAL DISTRICT  COURTA. PRINE
                                                                             CHRISTOPHER
                                                    FORT BEND COUNTY, TEXAS          Clerk

JOSHUA JACOB PATTERSON                              Judge Presiding:
VS                                                  THOMAS R CULVER III
THE STATE OF TEXAS                                  Court Reporter:
                                                    LIZ WITTU

Counsel for Appellant:                              Counsel for Appellee:
CONNIE B WILLIAMS                                   JOHN F. HEALEY, JR., DISTRICT ATTORNEY
1314 TEXAS AVENUE SUITE 710                         JOHN HARRITY, STATE’S APPEAL ATTORNEY
HOUSTON TEXAS 77002                                 301 JACKSON STREET
                                                    RICHMOND, TEXAS 77469
SBN: 21521500                                       AMANDA BOLIN, PROSECUTOR
Telephone: 713-225-3700                             301 JACKSON STREET
                                                    RICHMOND, TEXAS 77469
                                                    TELEPHONE: 281–341-4460

Date of Judgment:                 JANUARY 21, 2015
Nature of Action:                 MURDER
Date Judgment & Sentence
                                  JANUARY 21, 2015
Signed by Judge:
Disposition of Case:              CONVICTED
Jury Trial:                       YES
Appeals Consolidated Under
                                  N/A
this Cause:
Companion Cases:                  N/A
Amount of Appeal Bond:            $.00
Notice of Appeal Filed on:        FEBRUARY 20, 2015
Motion for New Trial Filed on:    FEBRUARY 20, 2015
Appellant Confined:               YES
Date Sentence Imposed:            JANUARY 21, 2015
Punishment Assessed:              50 YEARS IN THE TDCJ
Appellant Counsel was:            APPOINTED
Signed,                           on this the 23rd day of February, 2015

                                                   DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                   Fort Bend County, Texas

                                                   By:   /S/ LISA TUCKER
                                                         Deputy District Clerk Lisa Tucker
                                                         Telephone: (281) 341-4516

ELECTRONICALLY SUBMITTED TO THE FIRST COURT OF APPEALS FOR THE 1ST SUPREME JUDICIAL
DISTRICT OF TEXAS, AT HOUSTON, TEXAS ON THIS THE 23RD DAY OF FEBRUARY, 2015.

ENCLOSURE(S): NOTICE OF APPEAL AND MOTION FOR NEW TRIAL